—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered December 19, 1994, convicting defendant upon his plea of guilty of the crime of attempted rape in the first degree.
Defendant was charged with the crimes of rape in the first and third degrees and endangering the welfare of a child. Pur*625suant to a plea bargain agreement, defendant pleaded guilty to the crime of attempted rape in the first degree in exchange for which he was sentenced to a prison term of 2 to 6 years.
Defendant contends that County Court abused its discretion by imposing this sentence. We disagree. Defendant admitted to attempting to forcibly engage in sexual intercourse with the 15-year-old victim while she was employed in his home as a babysitter. In view of defendant’s criminal history, the heinous nature of the crime in question and the fact that the sentence was in accordance with the negotiated plea agreement, the sentence does not constitute an abuse of discretion on the part of County Court (see, People v Brown, 225 AD2d 904, 904-905, lv denied 88 NY2d 876).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.